DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-5 are pending.
	Claims 1-5 are examined the merits.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004). Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  The said selective binding agents, IL-1 antibodies may be monoclonal and polyclonal antibodies implemented in a method of treating IL-1 mediated diseases such as tumor metastasis, see page 7, sections 0088 and 0097; page 8, sections 0098-0100; and page 15, sections 0176-0178 and 0188.
Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with the said treatment of these metastatic cancers is the reduction of development of ascites.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of both references to administer IL-1monoclonal and polyclonal antibodies to treat prostate, lung, breast metastatic cancers, as well as diminish ascites fluid with the antibodies cited herein. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because they all state IL-1 therapeutic compositions provide clinical benefit to the said cancers, as well as those capable of metastasizing, see all documents in their entirety.

5.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witte et al., US 2003/0026806 A1 (published February 6, 2003), and further in view of Varnum et al., US 2004/0097712 A1 (published May 20, 2004) and Moradi et al. (Cancer 72: 2433-2440, 1993). Witte teaches IL-1 selective binding agents capable of binding IL-1, see page 3, section 0038.  The said selective binding agents, IL-1 antibodies may be monoclonal and polyclonal antibodies implemented in a method of treating IL-1 mediated diseases such .
	Witte does not teach reducing the formation of new metastases affecting organs including the prostate, lung (small cell lung cancer (SCLC) and non-small cell lung cancer NSCLC)), breast, as well as reducing the development of ascites.
	However, Varnum teaches treating IL-1 mediated diseases, such as prostate cancer, lung cancer (SCLC and NSCLC), breast cancer and other malignancies with invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Intrinsically, with the said treatment of these metastatic cancers is the reduction of development of ascites.  
Varnum also teaches treating ovarian cancer another IL-1 mediated disease, which has invasive metastatic potential with interleukin-1 receptor type 1 (IL-1R1) antibodies, see abstract; page 1, section 0005; and page 22, section 0240. Moreover, Moradi teaches “[o]varian cancer is a unique disease compared with other intra-abdominal malignancies because it is often associated with the development of ascites”, see page 2433, 2nd column.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of all references to administer IL-1monoclonal and polyclonal antibodies to treat the development of new metastases in order to reduce the development of ascites in a patient.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references, because Witte and Varnum cite IL-1 therapeutic compositions provide clinical benefit to the said disorders and diseases, see both documents in their entirety.  nd column.  Therein lies the impetus to eliminate and/or reduce this cytokine from the body.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can normally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



04 January 2020
/Alana Harris Dent/Primary Examiner, Art Unit 1643